Name: 2011/286/EU: Decision of the European Parliament and of the Council of 2Ã May 2011 on mobilisation of the European Union Solidarity Fund, in accordance with point 26 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management
 Type: Decision
 Subject Matter: economic policy;  Europe;  EU finance
 Date Published: 2011-05-19

 19.5.2011 EN Official Journal of the European Union L 132/13 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 2 May 2011 on mobilisation of the European Union Solidarity Fund, in accordance with point 26 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (2011/286/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 26 thereof, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (2), Having regard to the proposal from the European Commission, Whereas: (1) The European Union has created a European Union Solidarity Fund (the Fund) to show solidarity with the population of regions struck by disasters. (2) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the Fund within the annual ceiling of EUR 1 billion. (3) Regulation (EC) No 2012/2002 contains the provisions whereby the Fund may be mobilised. (4) Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania submitted their application to mobilise the Fund, concerning disaster caused by landslides and heavy flooding, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2011, the European Union Solidarity Fund shall be mobilised to provide the sum of EUR 182 388 893 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 2 May 2011. For the European Parliament The President J. BUZEK For the Council The President CSÃ FALVAY Z. (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 311, 14.11.2002, p. 3.